Case 18-10710-jkf   Doc 68   Filed 01/07/19 Entered 01/07/19 16:58:26   Desc Main
                             Document      Page 1 of 5
Case 18-10710-jkf   Doc 68   Filed 01/07/19 Entered 01/07/19 16:58:26   Desc Main
                             Document      Page 2 of 5
Case 18-10710-jkf   Doc 68   Filed 01/07/19 Entered 01/07/19 16:58:26   Desc Main
                             Document      Page 3 of 5
Case 18-10710-jkf   Doc 68   Filed 01/07/19 Entered 01/07/19 16:58:26   Desc Main
                             Document      Page 4 of 5
Case 18-10710-jkf   Doc 68   Filed 01/07/19 Entered 01/07/19 16:58:26   Desc Main
                             Document      Page 5 of 5
